STONE, C. J.
— The record in this case shows that, by consent of the parties, given in open court, the chancellor made a decretal order of reference to the register, “to ascertain and report as to the mental condition of the complainant, L. L. Taylor.” One of the questions submitted in this consent decretal order, was in the following language: “Was he (Taylor) competent mentally to contract and sell lands, or do business with ordinary intelligence and discretion, and understand the force and effect of the said conveyance, dated 30th of July, 1883 [his land-deed to Patillo], upon his rights and title to the land therein described, at the date or time of signing the same.” This decretal order was made before any .testimony had been taken.
Under this decretal order, a vast volume of testimony was taken in the form of depositions, counsel on the opposing sides filing the interrogatories and cross-interrogatories. The register reported, that “the mental condition of the complainant (Taylor), at and during the times and occasions of the transactions had between the complainant and the defendant, as stated and pleaded in the bill of complaint, was unsound; that he was not competent mentally to contract and sell lands, or, do business with ordinary intelligence and discretion; that he did not understand the force and effect of his agreements and contracts, *233and that lie did not understand the effect of the conveyance dated 30th July, 1883, upon his rights and title to the land described in said conveyance, at the time of signing the same.”
Exceptions were filed to this report by the defendant, Patillo, not on the ground that the inquiry had been improperly referred to the register, but on the alleged ground that the finding of the register was not sustained by the testimony. The chancellor overruled the exceptions, confirmed the report, and made a decree vacating the conveyance from Taylor to Patillo. In this court, for the first time, the objection is raised, that the chancellor erred in referring to the register the inquiry of Taylor’s mental capacity .to make a contract. The objection comes too late. Almost any question affecting property rights may be arbitrated, or submitted to irregular trial; and when once so tried and determined, if no improper conduct in the trying body be chargeable, the judgment of settlement is binding on all persons who are sui juris. Consensus tollit errorem. — Rogers v. Prattville Manf. Co., 81 Ala. 483; Winter v. City Council, 79 Ala. 481.
It is also objected, on error, that the chancellor erred in declaring the costs adjudged against Patillo to be a lien on the sum decreed to be paid to him out of the proceeds of the land. The particular ground urged is, that this sum, being-less than one thousand dollars, is protected by the exemption of. personal property the law allows him to retain. We need not consider whether, under any circumstances this exemption obtains against costs incurred in the identical suit, through and by which the recovery is had, which is claimed as exempt. The record fails to show any valid claim of exemption properly interposed, and fails to show such state of facts, as would entitle Patillo to the exemption. It is not shown whether of not he had other personal property, whether or not he had made any selection, nor whether or not many other conditions of an available claim of exemption existed. — 3 Brick. Dig., 491, §§ 22 et seq.; Goodloe v. Dean, 81 Ala. 479.
The record presents no errors of which appellant can complain.
Affirmed.